Citation Nr: 1760672	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for adenocarcinoma of the prostate, status post radical prostatectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A May 2012 rating decision granted service connection for adenocarcinoma of the prostate, status post radical prostatectomy and assigned a 100 percent rating for active malignancy.  An October 2012 rating decision proposed to reduce the rating to 20 percent disabling.  The May 2013 rating decision reduced the 100 percent rating to 20 percent effective August 1, 2013 based on a March 2013 VA prostate examination.  

In January 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  The Board notes that while testimony was taken on the issue of entitlement to a rating in excess of 80 percent for bilateral hearing loss, a September 30, 2017 rating decision increased the rating to 100 percent disabling, therefore that issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of entitlement to a rating in excess of 20 percent for adenocarcinoma of the prostate, status post radical prostatectomy and entitlement to TDIU.

During the January 2017 Board hearing the Veteran and his wife testified that his voiding dysfunction symptoms had worsened.  Specifically, the Veteran and his wife stated that his daytime and nighttime voiding intervals had increased; however, it was not clear from the testimony how much the voiding intervals had increased.  The last prostate VA examination was in August 2014.  Given the Veteran's statements suggesting a worsening of his symptoms, the last VA examination may not be an accurate reflection of the current severity of his prostate residuals disability.  Accordingly, the Board finds a new VA examination is warranted to assess the current severity of his prostate disability.

With regards to the issue of entitlement to TDIU, the Veteran testified that his bilateral hearing loss and prostate cancer residuals make him unable to work.  The Veteran stated that he can still hear but it is difficult to understand what people are saying unless he is looking at them.  The Veteran was employed at a cement plant from 1968 to 2011 and stated that he felt his hearing loss was becoming a hazard because he couldn't communicate well over the radio.  The Veteran and his wife also testified that the Veteran had a vocational rehabilitation interview in 2014 or 2015 where he was informed he was considered to be unemployable.  The Veteran's wife stated they received a letter to that effect but it has been misplaced.  Lastly, the Veteran's bilateral hearing loss disability has subsequently been increased to a 100 percent rating.  As there are unresolved issues that bear on entitlement to TDIU, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issue being remanded.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA or private treatment records not already associated with the claims file.

2.  Obtain and associate the Veteran's VA vocational rehabilitation records with the claims file.

3.  Thereafter, schedule the Veteran for a VA medical examination with an appropriate examiner to assess the current severity of his adenocarcinoma of the prostate, status post radical prostatectomy.  The entire claims file, including this remand, should be made available to the examiner, and the examiner should indicate review of such records.

The examiner should identify and comment upon the frequency or severity of all present symptoms and manifestations of the Veteran's service-connected residuals, prostate cancer, status post radical prostatectomy, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any voiding dysfunction, whether there are any symptoms of continual urine leakage, urinary frequency, and/or obstructed voiding. The Veteran's lay assertions in this regard should be recorded and considered.

4.  Thereafter, the AOJ should readjudicate the issues on appeal, to include TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




